Electronically Filed
                                                          Supreme Court
                                                          SCWC-16-0000681
                                                          27-APR-2017
                                                          08:36 AM

                           SCWC-16-0000681

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                            DONALD NICOL,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-16-0000681; CR. NO. 14-1-1642)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari, filed on March

13, 2017, is hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be
held, subject to further order of this court.     Any party may,

within ten days and pursuant to Rule 34(c) of the Hawai#i Rules

of Appellate Procedure, move for retention of oral argument.

          DATED:   Honolulu, Hawai#i, April 27, 2017.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson